CONCURRING OPINION
Johnson, Judge,
concurring: I concur in the denial of the motion for a declaratory judgment made during the course of the trial.
The majority opinion states: “Authority to render declaratory judgments within the statutory provision has been conferred on this court by the Congress.” However, the statute (28 U. S. C. § 2201) provides:
In a case of actual controversy within its jurisdiction, except with respect to Federal taxes, any court of the United States, upon the filing of an appropriate pleading, may declare the rights and other legal relations of any interested party seeking such declaration, whether or not further relief is or could be sought. [Emphasis supplied.]
In view of the fact that the cases before this court involve Federal taxes, it is doubtful that we have authority to render declaratory judgments. Our court of appeals has stated in Eurasia Import Co., Inc. v. United States, 31 C. C. P. A. (Customs) 202, 211, C. A. D. 273:
Our jurisdiction like that of the Customs Court is fixed by statute and is as limited as is that of the Customs Court. Neither court is clothed with equity jurisdiction in the technical sense of the term “equity,” nor is either clothed with authority to render a formal declaratory judgment which is binding upon either customs officials or importers, although, of course, they may and occasionally do indulge in obiter.
In any event, the question has not been properly raised by the motion before us.